Citation Nr: 1540258	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 23, 2008, and entitlement to a rating in excess of 30 percent from June 1, 2009, for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to bilateral knee disabilities.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.

This appeal was last before the Board of Veterans' Appeals (Board) in September 2014, on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held in April 2014.  A transcript is of record.

The Board finds that a claim of entitlement to TDIU has been raised by the record, specifically by evidence obtained from the Social Security Administration (SSA).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the claim for TDIU, which is separately captioned on the first page of this decision.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Medical imaging dated September 17, 2007, showed left knee impairment requiring a total left knee arthroplasty.

2.  The Veteran reported in January 2008 that his left knee would not bend or bear his weight and prevented him from working.

3.  Subsequent to an April 2008 total left knee arthroplasty, the Veteran has reported, and medical treatment providers have observed, chronic residuals of pain and weakness in the left knee.

4.  Throughout the period on appeal, the Veteran has been service-connected for at least one disability ratable at 60 percent or more.

5.  The evidence as to whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in equipoise.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent disability rating for the service-connected left knee disability are approximated from September 17, 2007, to April 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5256 (2014).

2.  The criteria for the assignment of a 60 percent disability rating for the service-connected left knee disability are approximated from June 1, 2009, to March 2, 2010, and from May 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board herein grants the claim for entitlement to TDIU, the impact of the VCAA on this matter need not be discussed since any error in notice or in the duty to assist is harmless.

In regard to the claim for an increased rating, VA satisfied the VCAA duty to notify by way of letters sent to the Veteran in March of 2008 and April of 2009, advising him of the evidence necessary to substantiate a claim for increased rating and of his and VA's respective duties for obtaining evidence.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  

VA also satisfied the duty to assist the Veteran with the development of his claim by providing examinations in September 2009, April 2013, and November 2014.  38 C.F.R. § 3.159 (2014).  The Board finds the medical examinations and relevant opinions to be adequate as they reflect conclusions made after a review of the evidence as well as physical examination of the Veteran.  Additionally, the evidence does not reflect that there has been a worsening of the left knee since the November 2014 examination as to warrant remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service records, VA treatment records and examinations, private treatment records, records from SSA, lay statements, and hearing testimony.  

In regard to the April 2014 hearing, the United States Court of Appeals for Veterans Claims has held that a Veterans Law Judge (VLJ) has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the April 2014 hearing, the undersigned explained the increased rating issue, focused on the elements necessary to substantiate it, and sought to identify any further development that would help substantiate the claim.  

The Board remanded this matter in September 2014 for the provision of another examination and the collection of SSA records and additional treatment records.  As VA afforded the Veteran an opportunity to submit additional records, obtained the SSA records as well as additional VA and private treatment records, and conducted a new examination, the record reflects substantial compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Increased Rating for Left Knee Disability

In a March 2008 claim, the Veteran contended that his left knee disability warranted a rating higher than 20 percent.  In a March 2009 claim, he contended that the left knee disability warranted a rating higher than 30 percent.  Specifically, he has consistently alleged that his left knee disability resulted in pain, instability, and falls such that a higher rating is warranted.

Disability evaluations are determined by application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2014).  However, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's left knee was initially rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1976), effective August 27, 1977, for post-operative residual arthrotomies following repair of a torn meniscus.  In March 2008, he wrote to VA and alleged that his left knee disability had worsened.   Following a private left knee replacement surgery, VA issued a May 2008 rating action assigning a temporary 100 percent rating, effective April 23, 2008, and a 30 percent rating, effective June 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  

The Veteran did not specifically disagree with the May 2008 rating action, but submitted a statement in March 2009 requesting "re-evaluation" of his left knee disability.  A VA treatment record also reflects that he was seen in March 2009 for complaints of worsening symptoms.  This new and material evidence received prior to the expiration of the appeal period for the May 2008 rating action must be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  38 C.F.R. § 3.159(b) (2014).  Further, an increased disability rating may be awarded as of the earliest date on which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such a date.  38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, the relevant temporal focus for adjudicating this increased rating claim is the period beginning March 12, 2007, which is one year prior to VA's receipt of the claim.

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a non-compensable (zero percent) evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a (2014).  Under Diagnostic Code 5261, limitation of extension of a leg warrants a non-compensable (zero percent) evaluation if extension is limited to zero degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a (2014). 

Other diagnostic codes available for the evaluation of musculoskeletal knee disabilities include the following:

* Ankylosis of the knee, evaluated under Diagnostic Code 5256;  

* Subluxation and lateral instability, evaluated under Diagnostic Code 5257;  

* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, evaluated under Diagnostic Code 5258; and  

* Removal of semilunar cartilage, evaluated under Diagnostic Code 5259.  

38 C.F.R. § 4.71a (2014).  Separate ratings under C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), may be assigned for disability of the same knee joint based on limitation of motion on extension and on flexion.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings for subluxation/instability under C.F.R. § 4.71a, Diagnostic Code 5257 (2014). 

A letter written in April 2007 by one of the Veteran's private physicians reflects that he, at that time, denied left knee myalgia, arthralgia, or weakness.  However, in August 2007, the Veteran sought private treatment for complaints of left knee pain and swelling.  On September 17, 2007, the Veteran underwent a private MRI of his left knee.  The MRI revealed chronic and complete tear of the anterior cruciate ligament, few fibers along the posterior cruciate ligament, loss of nearly the entire substance of the medial and lateral menisci, and joint effusion with scattered internal synovial reaction and debris.  The imaging report also reflects diagnosis of a complex cystic mass and severe tricompartmental degenerative arthrosis.  Subsequently, the Veteran's private physician attempted to schedule him for total knee arthroplasty (TKA).  The TKA was rescheduled in December 2007 and February 2008 due to other medical problems, but occurred on April 23, 2008.

In January 2008, prior to the TKA, the Veteran submitted a written statement to the SSA regarding his left knee disability.  He stated that his left knee "absolutely does not work it won't bend or support me hardly at all."  In further statement to the SSA, he reported having to use crutches to ambulate and stated that his knee doctor had informed him that he could not work.  Based on the available contemporaneous private medical evidence, the Board finds the Veteran credible in these assertions.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995).

As noted, prior to April 23, 2008, the Veteran's left knee disability was rated as 20 percent disabling under Code 5257.  C.F.R. § 4.71a (2014).  Code 5257 states that a 20 percent rating is applicable when there is moderate knee impairment from recurrent subluxation or lateral instability; a 30 percent is appropriate when impairment is severe.  The highest rating available under the pertinent Diagnostic Codes (5256, 5257, 5258, 5259, 5260, and 5261) is a 60 percent rating assignable under Code 5256 for extremely unfavorable, in flexion at an angle of 45 degrees or more, ankylosis of the knee.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed., 2007).  

Here, the record does not reflect diagnosis of ankylosis or contemporaneous measurements of flexion and extension, but the Veteran has stated that his knee would not bend and medical evidence reflects severe impairment of the left knee requiring TKA.  Based on this evidence, the Board affords the Veteran the benefit of the doubt and assigns a 60 percent disability rating under Code 5256, effective September 17, 2007.  38 C.F.R. § 4.7 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As the September 17, 2007, MRI represents the first imaging study, and detailed diagnosis, in the year prior to the Veteran's March 2008 claim for an increased disability rating, September 17, 2007, is the earliest date as of which it is factually ascertainable that this increase in disability occurred.  38 C.F.R. § 3.400(o)(2) (2014).  

Subsequent to the 100 percent rating, effective April 23, 2008, VA awarded a 30 percent rating effective June 1, 2009.  However, in March 2009, the Veteran wrote to VA stating that he wanted his disability rating re-evaluated because he had experienced problems with, and falls due to, his left knee since the 2008 TKA.  VA treatment records reflect his complaints of ongoing left knee pain.  The Veteran wrote to VA in August 2009 (see VA Form 21-4138, received August 24, 2009) reporting constant pain and weakness in his left knee.  An August 2009 VA treatment note reflects that he continued to be bothered by the pain and was experiencing clicking in the joint.  Although an injection given during the August 2009 appointment was noted to have relieved the Veteran's complaint of pain, subsequent VA treatment records note that the relief was temporary; the Veteran returned on multiple occasions for follow up care.  

In September 2009, a VA examiner noted left knee range of motion from three (3) to 115 degrees, but pain with some collapsing, occasional partial locking, and weakness.  The examiner stated that continued knee problems could be expected.  A November 2009 note by the Chief of Orthopedics at the Portland VA Medical Center reflects uncertainty as to the cause of the Veteran's left knee pain and lists, as possibilities, synovial scar, patellofemoral crepitus, or damage/loosening of cement or polyethylene in the prosthetic.   Due to the continued pain, in February 2010 the Veteran was scheduled for "left knee scope and poss[ible] nerve ablation."  A VA surgeon performed this procedure on March 3, 2010, and excised the infrapatellar branch of the saphenous neuroma of the left knee.  In an April 2010 rating action, VA assigned a temporary, post-surgical, 100 percent disability rating for the knee from March 3, to April 30, 2010.  Although a May 2010 VA treatment note reflects no instability and range of motion from zero to 120 degrees, the treating physician noted that the Veteran continued to experience pain as well as suprapatellar crepitus at the insertion of the quadriceps muscle, which resulted in occasional difficulty with weight-bearing.

Subsequent VA notes reflect that the Veteran continued to seek treatment for left knee pain.  When he was examined again in April 2013, his range of motion was zero to 110 degrees, but the examiner noted pain upon palpation of the left knee as well as left knee disturbance of locomotion.  The examiner further noted that the Veteran had difficulty rising from a sitting position, gait stiffness, and occasional limping, as well as x-ray evidence of potential loosening of the left knee prosthetic.

During the April 2014 hearing, the Veteran testified that he had experienced weakness in his left knee ever since the 2008 TKA and could only walk a quarter mile before having to stop due to pain.  He stated that his knees collapsed multiple times in the past years resulting in falls.

The examination report of another VA joints examination in November 2014 reflects that the Veteran again reported constant pain and limited motion.  The examiner measured range of motion at zero to 120 degrees and reported evidence of pain with weight-bearing as well as instability due to lateral collateral ligament laxity that could result in falls.  The examiner also stated that the Veteran had residual weakness, pain, or limitation of motion as residuals of the 2008 TKA.

From June 1, 2009 to March 2, 2010, and from May 1, 2010, the Veteran has been assigned 30 percent disability rating for his left knee disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 30 percent is the minimum rating available for assignment one (1) year after total knee replacement and a 60 percent rating is appropriate for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a (2014).  The VA treatment records generated since June 1, 2009, reflect - and the Veteran's lay testimony and the reports of multiple VA examinations support - that he has, since, and as a result of, the 2008 TKA, experienced pain, weakness, and stiffness in his left knee more nearly approximating the criteria for a rating of 60 percent under Code 5055.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has reviewed the record to determine whether or not any other pertinent Disability Code may be applicable to the Veteran's disability to entitle him to a higher rating, but, as noted above, the maximum schedular evaluation allowable under the Diagnostic Codes used in analogous ratings is 60 percent.  See 38 C.F.R. § 4.71(a).  A staged rating is not warranted as the record does not indicate any significant increase or decrease in symptoms during the pertinent time periods.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board has also considered whether referral for an extraschedular rating for the left knee disability is appropriate.  However, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that available schedular evaluations are inadequate.  38 C.F.R. § 3.321(b) (2014).  Comparing the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability (Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009)) reflects that the rating criteria reasonably describe the Veteran's disability.  He has reported pain, weakness, irregular motion, and limitation of motion, and the applicable rating criteria contemplate all such symptoms.  Referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  Entitlement to TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.34l, 4.16(a). 

The Veteran has herein been awarded an increased rating for his left knee disability such that he has, throughout the appellate period, been in receipt of service connection for at least one disability ratable at 60 percent or more.  As he meets the minimum percentage requirements under 38 C.F.R. § 4.16(a), the remaining question is whether his service-connected disabilities render him unemployable.

Although the Veteran indicated in his SSA application, and at the April 2014 hearing, that he initially stopped working due to cancer-related health issues, the record reflects that his left knee disability subsequently prevented him from working.  Specifically, SSA documents reflect that the Veteran was employed as an electrician through April 2007.  He provided written statements, and medical evidence supports, that although he stopped working due to other health issues, during the part of the appellate period prior to April 23, 2008, his left knee disability prevented him from walking and working.  Subsequent to his TKA, the most probative evidence of record reflects that his service-connected knee disabilities - as well as his more recently service-connected bilateral shoulder disabilities - prevent him from performing employment requiring physical activity and result in pain while he is sedentary.  The evidence as to whether his service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in equipoise.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 60 percent disability rating for the left knee disability is granted for the duration of the appeal period, exclusive of the periods during which a temporary total rating is in effect.  

Entitlement to TDIU is granted.


REMAND

In the September 2014 remand, the Board directed the AOJ to obtain a medical opinion regarding the Veteran's contention of back pain existing since service and/or aggravated by his service-connected knee disabilities.  Unfortunately, as the resulting medical opinion does not provide sufficient rationale or adequately address the Veteran's contentions, additional actions are required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any newly generated VA treatment records.  Note that the most recent records within the file reflect that the Veteran would be establishing care at a VA Medical Center in Illinois after April of 2014.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran the opportunity to identify, and complete an appropriate number of VA Forms 21-4142 (Authorization and Consent to Release Information to VA) for the release of any additional records from private providers who have treated him for his claimed back disability.  

3.  Provide the entire claims file (i.e., the Veteran's VBMS and/or Virtual VA eFolder and any relevant medical records in paper format) to an appropriate VA clinician for an addendum opinion to the April 2013 and November 2014 VA spinal disorders examination reports.  Specifically, after reviewing the record - and, if necessary, conducting another examination - the reviewing clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current back disability that was incurred during his active duty service or that was aggravated beyond a natural progression by his service-connected knee disabilities.  

The examiner's attention is directed to the portion of the April 2013 examination report that refers to degenerative changes, generally, as both "caused by the normal aging process" and related to "injury to the spine."  The examiner's attention is also directed to the lack of discussion of the Veteran's contention regarding aggravation of a back disability by his service-connected knee disabilities.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


